         Case 6:20-cv-00584-ADA Document 9 Filed 07/10/20 Page 1 of 3
          Case 6: 20-cv-00584-ADA Document Filed 06130/20 Page t ot 2    7
AO 440 Rev. 06/12) Summons in   a   Civll Action



                                UNITED STATES DISTRICT COURT
                                             WESTERN DISTRICT OF TEXAS

WSOU INVESTMENTS LLC,
Plaintiff

         V.                                                              Civil Action No. 6:20-CV-00584-ADA

GOOGLE LLC,
Defendant



                                                   SUMMONS IN A          CIVI             ACTION

TO:   Google LLC
      c/o Corporation Servlce Company
      211 E.7th Street, Sutte 620
      Austin. TX 78701-3218

   A lawsuit has been filed against you.

    Within 21 davs after service of this summons on vou (not counting the day you received it) -- or 60 days
if vou are the Uriited States or a United States Ageniy, oi an office oi employee of the United States described
in?ed. R. Civ. P. 12 (a)(2) or (3) -- you must se"rve 6n the plaintiff an answbr to the attached complaint or a
motion under Rule tZ 6ithe Ficieral hules of Civil Proceduie. The answer or motion must be served on the
plaintiff or plaintiff s attorney, whose name and address are:



                                      James L. Etheridge
                                      Etheridse Law Gioup, PLLC
                                                                suite   I 20 -   32   4
                                      33lltf;frf$?t"ofloo   "

  If you fail to respond, judgment by default will be entered against you for the relief demanded in the
compiaint. You als6 musi file your answer or motion with the court.




   JEANNETTE J. CLACK
  CLERKOFCOURT
   s/AKEITA MICHAEL
  DEPUTY CLERK
                                                                                           ISSUED ON 2020-06-30 16:02:51
          Case 6:20-cv-00584-ADA Document 9 Filed 07/10/20 Page 2 of 3
           Case 6:20-cv-00584-ADA Document 7 Filed 06/30/20 Page 2 at 2

AO 440 Rev. 06/12) Summons in a Civil Action (Paee 2)

Civil Action No. 6:20-CV*00584*ADA

                                                        PROOF OF SERVICE
              (TIrts section should not be filed with the court unless requircd by Fed. R. Civ. P.               a0)




                                                                             on (date)


        I left the summons ut ttt.lfiiiiidual's resident or usual place of        abo   de with(name)
                                                            a person ofsuitable age and discretion who resides there,
        on   (date).                                      and mailed a copy to the individual's last known address; or


  ff    I served the summons on(name of individual)                                                              ,   who is
        designated by law to accept service of process on behalf of (name of organization)
                                                                                  on(date)


  t:    I returned the summons unexecuted because                                                                       ;or

  a      Other (specify):




My fees are $                           ,"r,rrya??$h[--                    for services, for a total   or$_.--'
I declare under penalty that this information is true.

Date:
                                                                                          Server's slgnature




                                                                                        Printed name and title




                                                                                          Server's Address


Additional information regarding attempted sevice, etc:
               Case 6:20-cv-00584-ADA Document 9 Filed 07/10/20 Page 3 of 3




                                                   AH!:rpAVrT OF SERVICE
                                         UNITED STATES DISTRICT COURT
                                              Western District of Texas
Case Numben 6:20-CV-584

Plaintiff:
WSOU INVESTMENTS, LLC d/b/a BRAZOS LICENSINGAND
DEVELOPMENT,
vs,
Defendant:
GOOGLE LLC

Received these papers on the 7th day of July, 2020 at 7:30 am to be served on GOOGLE LLC care of its
Registered Agent, CORPORAflON SERVICE COMPANY, 211E Tth Strcet, Suite 620, Austin, Travis County,
TX 78701.

f   ,   Thomas Kroll, being duly swom, depose and say that on the 7th day of July, 2020 at 10:00 am, l:

hand delivered to GOOGLE LLC a true copy of this Summons ln a Civil Action together with Original Gomplaint
for Patent lnfringement and JuryTrial Demanded, by delivering to its Registered Agent, CORPORATION
SERVICE COMPANY, by and through its designated agent, SAMANTHA GUERRA, at the address oft 211 E. 7th
Street, Suite 620, Austin, Travis Gounty, TX 78701, having first endorsed upon such copy of such process the
date of delivery.



I certiff that I am approved by the Judicial Branch Certification Commission, Misc. Docket No. 05-9122 under rule
103, 501 , and 501 .2 of the TRCP to deliver citations and other notices from any District, County and Justice Courts
in and for ttre State of Texas. I am competent to make this oath; I am not less than 18 years of age, I am not a party
to the abo\€-referenced cause, I have not been convicted of a felony or a crime of moral turpitude, and I am not
interested in the outcome of the above+eferenced cause.




Subscribed and Swom to before me on the 7th day of
July, 2020 by the affiantwlro is personally known to me.



M
                                                                              PSC - 3012, Ev,p.813112021


                                                                              Our Job Serial Number: THP-2020003543
NOTARY PUBLIC                                                                 Ref:188-0440


                                    cqy{ighlg   199e-2020 DatBbase s€Mces, Inc. - Ftoces6 sen€rsToolbox v8.1k




                                                                                                    ilt il   illlilllllllllllllllIlll lllll lll
